Citation Nr: 9923201	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  97-27 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to January 1, 1995, for post-traumatic stress disorder.

2.  Entitlement to an evaluation in excess of 50 percent 
between January 1, 1995, and August 13, 1998, for post-
traumatic stress disorder.

3.  Entitlement to service connection for heart disorder, to 
include coronary artery disease, as secondary to post-
traumatic stress disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1965 to March 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from May 1994 and August 1996 rating 
decisions of the Jackson, Mississippi, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the May 1994 rating 
decision, the RO continued the 10 percent disability 
evaluation for post-traumatic stress disorder.  In the August 
1996 rating decision, the RO granted a 50 percent evaluation 
for post-traumatic stress disorder and denied service 
connection for heart disorder.

In an October 1998 rating decision, the RO granted a 
100 percent evaluation for post-traumatic stress disorder and 
assigned an effective date of August 13, 1998.  In a VA Form 
21-4138 from the appellant, received in October 1998, he 
stated that he did not wish to further his appeal, as he was 
satisfied with the October 1998 rating decision.  However, it 
must be noted that he added that he disagreed with the 
effective date assigned for the 100 percent evaluation for 
post-traumatic stress disorder.  In granting the 100 percent 
evaluation, the RO did not grant it as of the date of the 
appellant's claim.  Thus, the Board finds that the appellant 
withdrew his claim for an increased evaluation only as to the 
100 percent evaluation, which was granted as of August 13, 
1998.  Thus, the claims for an evaluation in excess of 
10 percent prior to January 1, 1995, and an evaluation in 
excess of 50 percent between January 1, 1995, and August 13, 
1998, are still on appeal and will be adjudicated in this 
decision.


FINDINGS OF FACT

1.  The appellant filed a claim for an increased evaluation 
for post-traumatic stress disorder, which was received at VA 
on August 2, 1993.

2.  There has been no significant change in post-traumatic 
stress disorder during the appeal period.

3.  Competent evidence attributing coronary artery disease to 
a service-connected disability is not of record.


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder has been continuously 100 
percent disabling.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 
38 C.F.R. Part 4, Diagnostic Code 9411 (1996).  

2.  The claim for service connection for heart disorder, to 
include coronary artery disease, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased evaluations

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for post-traumatic stress disorder is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
his assertion that his service-connected disability has 
worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for post-traumatic stress disorder was 
granted by means of a February 1992 rating decision and 
assigned a 10 percent disability evaluation.  The appellant's 
evaluations for post-traumatic stress disorder are as 
follows:

10% from 8-9-91
100% from 5-9-94 (38 C.F.R. § 4.29)
10% from 9-1-94
100% from 9-25-94 (38 C.F.R. § 4.29)
50% from 1-1-95
100% from 8-13-98

In a VA Form 21-4138, received August 2, 1993, the appellant 
stated that he wanted an increased evaluation for his post-
traumatic stress disorder.  In a September 1993 letter, a VA 
psychiatrist stated that the appellant was being seen monthly 
at the post-traumatic stress disorder clinic and that he 
"seriously" needed more intensive therapy.  She noted that 
the appellant was not able to tolerate being around people.  
The VA examiner psychiatrist stated that the appellant was 
very fearful and avoidant and that his coming to VA for 
treatment was extremely stressful for him, as he did not like 
leaving his house and making the trip to VA.  She stated that 
the appellant had daily flashbacks and recurrent intrustive 
thoughts of fire fights.  She added that the appellant had 
recurrent nightmares of people trying to kill, torture, and 
mutilate him.  The VA psychiatrist stated that the appellant 
was so strickened with anxiety and fear of people that he 
avoided all human contacts except for a few close family 
members.  She stated, "In my opinion, [the appellant] is 
severely disabled and is unable to obtain or retain 
employment.  He is in need of long[-]term intensive treatment 
for [post-traumatic stress disorder]."  (Underline in 
original.)

The appellant underwent a VA psychiatric evaluation on August 
13, 1998, which was the basis for the RO's granting a 
100 percent evaluation.  There, the appellant stated that he 
could not go out into public because if he heard a "pop" 
sound, he would hit the ground.  He stated that if he saw 
three or four men in a group talking, he would assume that 
they were planning to do something to him.  He reported 
having flashbacks with audtitory and visual hallucinations at 
least two to three times per week.  He ruminated about combat 
several times a week and reported that he dreamed of combat 
at least once a week.  The appellant reported that in 
December 1997, he attempted to drive a car into a post in a 
suicide attempt.  He denied recent thoughts of suicide.

The VA examiner stated that the appellant was well developed, 
well nourished, appropriately dressed, and adequately 
groomed, who exhibited no unusual motor activities.  Speech 
was fluent with no flight of ideas or looseness of 
associations.  Mood was somewhat anxious, as was affect.  The 
appellant denied hallucinations, expressed no identifiable 
delusions, denied homicidal or suicidal thoughts, and was 
precisely oriented to person, place, situation, and time.  
Remote, recent, and immediate recall were good.  The VA 
examiner stated that the appellant's judgment to avoid common 
danger was adequate, as was abstracting ability.  Insight was 
reported as fair.  The VA examiner concluded, "This 55-year-
old male gives a history of post-traumatic stress disorder.  
He is severely impaired in his abilities to sustain gainful 
tasks, relate to coworkers[, ac]cept supervision, and 
persist.  He would be unable to adapt to change at work."  
The impression was post-traumatic stress disorder, and the VA 
examiner entered a Global Assessment of Functioning score of 
60.

It must be noted that the criteria for mental disorders were 
amended on November 7, 1996.  When a regulation changes after 
a claim has been filed but before the appeal process has been 
completed (which would apply here), the version most 
favorable to the claimant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  See 38 U.S.C.A. § 5110.  

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the United 
States Court of Appeals for Veterans Claims stated that if 
the appellant's symptoms of post-traumatic stress disorder 
met one of the three criteria (of the old criteria), then a 
100 percent evaluation was required.  The old criteria for 
the 100 percent evaluation are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

(Emphasis added.)

The Board finds that the clinical findings made in the August 
13, 1998, VA psychiatric evaluation are substantially the 
same as those findings reported in the September 1993 letter 
from the VA psychiatrist.  The RO granted a 100 percent 
evaluation based upon the clinical findingds made in the 
August 13, 1998, and the Board finds that those findings are 
indistinguishable from the ones made in the September 1993 
letter and thus grants a continuous 100 percent evaluation 
for post-traumatic stress disorder as of August 2, 1993, the 
date of the appellant's claim for an increased evaluation.  
Substantiating the Board's granting of the continuous 
100 percent evaluation for post-traumatic stress disorder are 
two hospitalizations that the appellant had at the VA Medical 
Center for treatment of his post-traumatic stress disorder 
from May 1994 to August 1994 and from September 1994 to 
December 1994.  

The Board finds that the appellant's claims for an evaluation 
in excess of 10 percent prior to January 1, 1995, and an 
evaluation in excess of 50 percent between January 1, 1995, 
and August 13, 1998, have been granted in full, as the 
appellant requested that the 100 percent evaluation go back 
to January 1, 1995.  The Board has granted an effective date 
earlier than January 1, 1995, and thus there is no reason to 
resort to a discussion on an extraschedular basis as the 
benefits that the appellant has sought have been granted 
based on a schedular evaluation.

II.  Service connection

The appellant claims that he developed a heart disorder as a 
result of his post-traumatic stress disorder.  He states that 
when he wakes up from a nightmare, he has chest pain, which 
is why he feels that his post-traumatic stress disorder has 
caused his heart disorder.

Under 38 C.F.R. § 3.310(a), service connection shall be 
awarded when a disability is "proximately due to or the 
result of a service-connected disease or injury . . . ."  A 
claim for secondary service connection, like all claims, must 
be well grounded.  38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 
Vet. App. 513, 516 (1995). A  well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  A well-grounded claim for secondary service 
connection requires evidence of a current disability as 
provided by a medical diagnosis, a service-connected disease 
or injury, and competent evidence providing a nexus between 
the two.

The appellant has a current diagnosis of coronary artery 
disease.  The first diagnosis shown was in October 1995.  The 
appellant had an RO hearing in February 1998.  He stated that 
he developed a heart disorder 12 years ago and that it was 
related to his post-traumatic stress disorder.  He stated 
that he had a heart attack in 1993 and that he was 
hospitalized for his heart in 1995.  He stated that the VA 
doctors could not come up with a reason for his heart 
problems.  The appellant admitted that no VA doctor had told 
him that his post-traumatic stress disorder had caused his 
heart problems.  He stated that he would wake up from a 
nightmare and experience chest pain.  This was why he felt 
that his heart problems were a result of his post-traumatic 
stress disorder.

The appellant's claim for entitlement to service connection 
for a heart disorder, to include coronary artery disease, 
claimed as secondary to the service-connected post-traumatic 
stress disorder, is not well grounded.  See Caluza, supra.  
Although the appellant has established that he has a 
diagnosis of coronary artery disease, he has not brought 
forth medical evidence which provides a relationship between 
the diagnosis of coronary artery disease and the appellant's 
service-connected post-traumatic stress disorder.  The 
medical evidence of record is silent as to any competent 
medical opinion that the current diagnosis of coronary artery 
disease is proximately due to or the result of post-traumatic 
stress disorder, and thus the nexus element required by 
Reiber to well ground the claim fails.  See Reiber, supra; 
see also Tobin v. Derwinski, 2 Vet.App. 34, 39 (1991).

The Board must note that the appellant is a combat veteran 
and is entitled to the application of section 1154(b).  That 
section lightens the veteran's evidentiary burden as to what 
happened in service, as the veteran, as a lay person, may 
provide lay evidence to establish incurrence of a disease or 
injury in service  See Collette v. Brown, 82 F.3d 389, 392 
(Fed.Cir. 1996).  However, in Libertine v. Brown, the Court 
stated that the "language of section 1154(b) does not seem 
reasonably susceptible to the view that it applies to claims 
where secondary service connection is sought."  Libertine, 9 
Vet. App. 521, 523 (1996) (citing 38 C.F.R. § 3.310(a)).  A 
relationship between one condition and another is not 
"susceptible to informed lay observation and thus, for there 
to be credible evidence of such a relationship, medical 
evidence is required."  Libertine, 9 Vet. App. at 524 
(citing Reiber, 7 Vet. App. at 516.)  Therefore, the 
appellant's own lay opinion is not competent and does not 
serve to establish a well-grounded claim.  Therefore, his 
statements and testimony are not competent and do not give 
rise to a well-grounded claim for service connection for 
heart disorder, to include coronary artery disease.

Although the VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to the claim when it 
is determined to be not well grounded, it may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends on the particular facts of the case and 
the extent to which the Secretary has advised the claimant of 
the evidence necessary to be submitted with a VA benefits 
claim.  Robinette, supra.  Here, the RO fulfilled its 
obligation under section 5103(a) in the issuance of a 
statement of the case in July 1997 and a supplemental 
statement of the case in July 1998.  Additionally, at the 
February 1998 RO hearing, the hearing officer stated the 
following:

In order for me to establish service 
connection for a heart condition as being 
caused by your [post-traumatic stress 
disorder,] I would have to have a 
statement from a doctor to that effect, 
and with some documentation as to why he 
feels that the heart condition was caused 
by the [post-traumatic stress disorder 
o]r that the [post-traumatic stress 
disorder] has contributed to it. . . . 

The hearing officer's statement clearly complies with 
decisions of the Court and it placed the appellant on notice 
of his duty to submit such evidence to establish service 
connection for his heart disorder.  It is apparent that the 
hearing officer was aware of the full implications of 
38 C.F.R. § 3.310(a).  See Robinette and Tobin, both supra.  
In this respect, the Board is satisfied that the obligation 
imposed by section 5103(a) has been satisfied.  See Franzen 
v. Brown, 9 Vet. App. 235 (1996) (VA's obligation under sec. 
5103(a) to assist claimant in filing his claim pertains to 
relevant evidence which may exist or could be obtained).  See 
also Epps v. Brown, 9 Vet. App. 341 (1996) (sec. 5103(a) duty 
attaches only where there is an incomplete application which 
references other known and existing evidence that pertains to 
the claim under consideration); Wood v. Derwinski, 1 Vet. 
App. 190 (1991) (VA's duty is just what it states, a duty to 
assist, not a duty to prove a claim).



ORDER

A continuous 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  Service 
connection for heart disorder, to include coronary artery 
disease, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

